Mr. Justice Paxson
delivered the opinion of the court, February 14th, 1887.
This bill was filed in the court below by the plaintiff to restrain the defendant corporation from proceeding to construct its road through his, plaintiff’s, land. It appears that the company, defendant, was incorporated in the year 1833, to build a road “ from a point near the intersection of Twentieth street and Pennsylvania avenue, in the Fifteenth ward of the city of Philadelphia, to a point in the Twenty-seventh ward of the said city of Philadelphia, near to the intersection of Fiftieth street and Bertram avenue.” The length of,the road, as provided by its charter, was to be, “as near as may be, three miles.” As actually laid out it is three and nine tenths miles. From a point about the middle of this road the defendant company has laid out a branch road to a point on the Delaware river. The length of this branch is six and six tenths miles. It is this branch which goes through the plaintiff’s property, and he seeks to restrain its construction upon the ground that it is an extension of the main line, and not a branch, and that it comes directly within the letter and spirit of the Act of 21st of May, 1881, P. L., 27, which authorizes railroad companies whose lines do not exceed fifteen miles in length, to extend their roads upon the terms and in the manner prescribed by said Act; and that inasmuch as the defendant company has not complied with the requirements of the said Act, it is acting ultra vires and has no right to take plaintiff’s land.
The defendant company does not allege that it has complied with the requirements of the Act of 1881. On the contrary it disclaims acting under said Act, and refers for its authority to the Act of 4th April, 1868, P. L., 62, the 9th section of which provides that “ any company incorporated under this Act shall have authority to construct such branches from its mainline as it may deem necessary to increase its business and accommodate the trade and travel of the public.”
The plaintiff contends that to. construct a branch of nearly double the length of the main line is an abuse of the branching power conferred by the Act of 1868, even supposing that Act still in force; that if a branch may Ice constructed longer than the main line, it may be constructed to any point within *177the state, so that a road of three miles in length may have a branch three hundred miles in length.
An argument seldom derives much strength by the statement of extreme propositions. When it comes to an abuse of a corporate grant, the courts, in the proper and judicious administration of the law, have .ample power to restrain it. The Act of 1868 fixes no limit to the length of a branch to be constructed under it. That is left to the sound discretion of the1 company, and in a case free from a willful abuse of the power the courts will not interfere: Railroad Co. v. Speer, 56 Pa. St., 56; Parke’s Appeal, 64 Id., 137; Struthers v. Dunkirk, Warren & Pittsburg Railway Co., 6 W. N. C., 161; Getz Appeal, 10 Id., 453; West Penn. Railroad Company’s Appeal, 11 Id., 231; McAboy’s Appeal, 16 Id., 214; and see Mayor, etc., of Pittsburgh v. Penn. R. R. Co., 48 Pa. St., 359.
We see nothing in the case to indicate an abuse of power by the defendant company. The main line, although less than four miles long, connects the Baltimore and Ohio and the Philadelphia and Reading systems, and thus becomes an important piece of road, over which a large amount of traffic must necessarily pass. . The branch road referred to merely runs to the local freight depot on the Delaware at Dickenson street. This depot is about two miles in distance from the main line, yet to avoid the expense and inconvenience of locating it through the built-up portions of the city, a detour is made by which the actual length of the road is about six miles.
It is not necessary that we should discuss the difference between a branch and an extension. That was done in Western Penn.R. R. Co.’s Appeal and McAboy’s Appeal, supra. We are clear that this is a branch, and that its character as such is in no sense affected by the incident, that to reach its objective point, it makes a detour that increases its length over that of the main line. The relative importance of the main line and the branch are not to be measured by their length respectively, under the peculiar circumstances of the case.
As a branch it clearly comes within the provisions of the ninth section of the Act of 1868. That Act has not been expressly repealed, and we find, nothing in the subsequent legislation from which such repeal can be properly implied. Under this view we do not regard a discussion of the provisions of the Act of 1881 as necessary to an intelligent view of the case. That Act has no application.
The people of this state, through their representatives in ihe legislature, have from time to time conferred vast powers upon corporations, and especially upon railroad corporations. Where this power has been conferred, this court, in a long *178line of decisions, has sustained the grant, neither more nor less, as it was our duty to do. These grants of power, and this line of decision, have called forth from the learned and able President Judge of the court below the following remarks, which we quote from his opinion: “ This line of decision is far reaching in its results, and when it is placed in line with the vast power which, by the Constitution and Acts of Assembly, is given to railroad corporations, there seems but little for the citizen whose property is taken for railroad purposes to do but submit, and if needs be to suffer, with what grace he may, this authorized spoliation of his property, for which he seldom or never receives an adequate compensation.”
I can best supplement these remarks by saying that it is idle for the people who confer these immense powers'upon corporations, to expect this court to wrest such powers from them, except when they have been conferred in violation of the organic law. And however much we may'doubt the wisdom of such legislation it is not our province to set it aside. It is our duty to sustain vested rights, which the law-making power has conferred. In doing so we are but carrying out the will of the people, lawfully expressed.
The decree is affirmed and the appeal dismissed at the cost of the appellant.